DETAILED ACTION
In a communication received on 18 January 2022, applicants canceled claim 13 and amended claims 1, 8, and 14.
Claims 1-12 and 14-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to claim 1, the applicants allege, "[In Varusa], DNS record cache 116 is segmented according to the client's IP subnet ... in contrast, in the present application, the set of IP address segments to which the IP address of the terminal belongs can be in a form of {(1.1.0.0/16), (2.2.0.0/16)} (in particular see paragraph [0089] in the specification as filed). That is to say, the set of IP address segments according to the present application can at least include more than one subnet" (page 11) with respect to the claimed limitation(s), "the association relation is an association relation between a set of IP address segments, the domain name to be resolved, and the IP address of the domain name to be resolved".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose the association of IP address segments and a domain name.
The examiner concludes that the cited prior art clearly discloses associating a client's IP address with a DNS query response including a segment or subnet associated with the DNS queryAscertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole (See 2141.02 "Differences Between Prior art and Claimed Invention).
As best understood by the examiner, the applicant relies upon a feature that is not explicitly claimed (i.e., "IP address segment includes more than one subnet").  The claims are interpreted in light of the broadest reasonable interpretation.  Furthermore, the claims pertain to resolving a DNS query based on the subnet of the client.  In other words, the claims pertain to merely associating one or more subnets to a DNS resolved response.    Vavrusa col. 4 line 54 to col. 5 line 11, clearly discloses a proxy DNS that can respond to DNS queries associated with different subnets corresponding to the client's IP address.  Therefore, Vavrusa clearly discloses associating a plurality of subnets with DNS query answers and also the IP address of the requesting client.
In conclusion, the applicants argue(s) that the cited prior art does not disclose the association of IP address segments and a domain name.  The examiner traverses because the cited prior art clearly discloses associating a client's IP address with a DNS query response including a segment or subnet associated with the DNS query.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 12, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vavrusa et al. (US 10,033,692) in view of He et al. (US 2015/0058403 A1).

With respect to claim 1, Vavrusa discloses: a method for resolving a domain name, comprising:
receiving, by a recursive domain name system DNS server, a resolution request sent by a terminal (i.e., recursive DNS nameserver receiving DNS queries for resolving the IP address of a domain name specified in Vavrusa, col. 2 line 53 - col. 3 line 22);
wherein the resolution request comprises a domain name to be resolved and an Internet protocol IP address of the terminal (i.e., DNS query includes client's IP address to resolve DNS based on client's IP Address in Vavrusa, col. 4 lines 54-59);
determining, by the recursive DNS server, the IP address of the domain name to be resolved according to a pre-stored association relation (i.e., resolve DNS query using cached responses received from the authoritative DNS records in Vavrusa, col. 2 lines 1-12);
wherein the association relation is an association relation between a set of IP address segments, the domain name to be resolved, and the IP address of the domain name to be resolved (i.e., accessing DNS cache that associates IP subnet of client and domain name and IP address of valid DNS answer in Vavrusa, col. 5 lines 34-52);
wherein the association relation is obtained by the recursive DNS server from an authoritative DNS server corresponding to the domain name to be resolved (i.e., receiving response to query from authoritative DNS and caching the response including IP address and segment when ECS is supported in Vavrusa, col. 6 lines 16-34), and
the set of IP address segments is a set of IP address segments to which the IP address of the terminal belongs in the authoritative DNS server (i.e., DNS record segmented in corresponding IP address subnets according to ECS option in Vavrusa, col. 4 lines 54-67); and
generating, by the recursive DNS server, a resolution response comprising the IP address of the domain name to be resolved (i.e., resolving the IP address of the requested domain name from the referenced cache of the DNS recursive server in Vavrusa, col. 2 lines 53-67; col. 5 lines 53-59), and
returning, by the recursive DNS server, the resolution response to the terminal, when the IP address of the domain name to be resolved exists in the recursive DNS server (i.e., responding with cached record to the client device with the resolved IP address of the domain in Vavrusa, col. 2 lines 53-67; col. 5 lines 53-59).
Vavrusa discloses accessing DNS cache that associates IP subnet of client and domain name and IP address of valid DNS answer (col. 5 lines 34-52).  Vavrusa do(es) not explicitly disclose the following.  He, in order to improving, upon known methods, the accuracy and efficiency of dispatching content based on the client's located address (¶0006), discloses: ; wherein in the authoritative DNS server, IP addresses in a same set of IP address segments correspond to a same association relation. (i.e., authorized DNS receives local IP address and domain name and associates the client IP address with a suitable IP address segment and provides IP address of server of the requested domain and content in He, ¶0024).
Based on Vavrusa in view of He, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of He to improve upon those of Vavrusa in order to improving, upon known methods, the accuracy and efficiency of dispatching content based on the client's located address.

With respect to claim 2, Vavrusa discloses: the method according to claim 1, comprising: 
sending, by the recursive DNS server, a query request to the authoritative DNS server corresponding to the domain name to be resolved when the IP address of the domain name to be resolved does not exist in the recursive DNS server (i.e., if the answer to DNS query is not cached, forwarding the query along with the ECS option to the authoritative DNS nameserver in Vavrusa, col. 6 lines 1-15);
where the query request comprises the domain name to be resolved and the IP address of the terminal (i.e., DNS query includes client's IP address to resolve domain name based on client's IP Address in Vavrusa, col. 4 lines 54-59);
receiving, by the recursive DNS server, a query response sent by the authoritative DNS server (i.e., receiving and caching authoritative DNS server response in a segment of cache corresponding to client IP segment in Vavrusa, col. 6 lines 16-34), and the query response comprises the IP address of the domain name to be resolved (i.e., receiving a response to a query to resolve an IP address of a domain in Vavrusa, col. 2 lines 53-67) and the set of the IP address segments to which the IP address of the terminal belongs in the authoritative DNS server (i.e., the recursive DNS caches the received DNS resolution according to the ECS client's IP address subnet based on the response from the authoritative server in Vavrusa, col. 10 lines 4-22, fig. 4);
generating, by the recursive DNS server, the resolution response comprising the IP address of the domain name to be resolved according to the query response, returning, by the recursive DNS server, the resolution response to the terminal (i.e., responding to the terminals query for domain name resolution in Vavrusa, fig. 2, col. 6 lines 16-34); and
storing, by the recursive DNS server, the association relation between the domain name to be resolved, the IP address of the domain name to be resolved and the set of the IP address segments (i.e., caching the updated resource record received from the authoritative server in Vavrusa, fig. 2, col. 6 lines 16-34).

With respect to claim 4, Vavrusa discloses: the method according to claim 1, wherein the recursive DNS server determines the IP address of the domain name to be resolved according to the pre-stored association relation comprises: 
determining, by the recursive DNS server, an IP address segment to which the IP address of the terminal belongs in the association relation (i.e., referencing cache to determine client IP address subnet to resolve domain name geographically in Vavrusa, col. 4 lines 54-67);
querying, by the recursive DNS server, the association relation according to the domain name to be resolved and the IP address segment (i.e., authoritative DNS nameserver supports ECS option and receives query for IP address subnet of terminal with domain name to be resolved in Vavrusa, col. 6 lines 1-34); and
determining, by the recursive DNS server, the IP address of the domain name to be resolved.   (i.e., recursive DNS nameserver resolves the domain name into IP address in Vavrusa, col. 3 lines 1-22).

With respect to claim 8, the limitation(s) of claim 8 are similar to those of claim(s) 1.  Therefore, claim 8 is rejected with the same reasoning as claim(s) 1.
Vavrusa further discloses: a method for resolving a domain name, comprising:
receiving, by an authoritative DNS server, a query request sent by a recursive DNS server (i.e., querying authoritative DNS if the DNS record is not found in the cache in Vavrusa, col. 5 lines 60-67);
wherein the query request comprises a domain name to be resolved and an Internet protocol IP address of a terminal (i.e., querying to resolve an IP address including the ECS option which includes an IP address subnet of the requesting terminal in Vavrusa, col. 4 line 54 to col. 5 line 11, col. 5 line 60 to col. 6 line 4);
determining, by the authoritative DNS server, the IP address of the domain name to be resolved according to the IP address of the terminal (i.e., resolving by the authoritative server the domain name and IP address based on the ECS option being included in Vavrusa, col. 6 lines 1-15);
generating, by the authoritative DNS server, a query response according to the IP address of the domain name to be resolved, wherein the query response comprises the IP address of the domain name to be resolved and a set of IP address segments corresponding to the IP address of the terminal (i.e., the DNS server caching answer for the corresponding subnet of the client IP address received from the authoritative DNS server in Vavrusa, col. 4 line 54 to col. 5 line 11, col. 5 line 60 to col. 6 line 4); and
returning, by the authoritative DNS server, the query response to the recursive DNS server.   (i.e., DNS server receives response from the authoritative DNS server in Vavrusa, col. 6 lines 1-15).
Vavrusa discloses accessing DNS cache that associates IP subnet of client and domain name and IP address of valid DNS answer (col. 5 lines 34-52).  Vavrusa do(es) not explicitly disclose the following.  He, in order to improving, upon known methods, the accuracy and efficiency of dispatching content based on the client's located address (¶0006), discloses: wherein in the authoritative DNS server, IP addresses in a same set of IP address segments correspond to a same association relation (i.e., authorized DNS receives local IP address and domain name and associates the client IP address with a suitable IP address segment and provides IP address of server of the requested domain and content in He, ¶0024).
Based on Vavrusa in view of He, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of He to improve upon those of Vavrusa in order to improving, upon known methods, the accuracy and efficiency of dispatching content based on the client's located address.

With respect to claim 9, the limitation(s) of claim 9 are similar to those of claim(s) 2.  Therefore, claim 9 is rejected with the same reasoning as claim(s) 2.

With respect to claim 10, Vavrusa discloses: the method according to claim 8, wherein the authoritative DNS server determines the IP address of the domain name to be resolved according to the IP address of the terminal comprises: 
determining, by the authoritative DNS server, the set of IP address segments to which the IP address of the terminal belongs according to the IP address of the terminal (i.e., DNS server receives response from the authoritative DNS server which includes the resource record based on the ECS option including the IP address of the terminal, the received record cached into corresponding cache in Vavrusa, col. 4 line 54 to col. 5 line 11, col. 5 line 60 to col. 6 line 4); and
determining, by the authoritative DNS server, the IP address that satisfies an association relation with the set of IP address segments and the domain name to be resolved as the IP address of the domain name to be resolved according to the domain name to be resolved (i.e., DNS servers can provide geographically specific DNS answers based on client IP address/subnet along with the domain name and IP address requested by DNS query in Vavrusa, col. 4 line 54 to col. 5 line 11, col. 5 line 60 to col. 6 line 4);
wherein the association relation is an association relation between the set of IP address segments to which the IP address of the terminal belongs, the domain name to be resolved, and the IP address of the domain name to be resolved (i.e., IP address of domain name is resolved based on the client's IP address/subnet in Vavrusa, col. 4 line 54 to col. 5 line 11).

With respect to claim 12, Vavrusa discloses: the method according to claim 10, wherein IP addresses of the terminal belonging to the same set of IP address segments have the same attributes (i.e., geographically-specific DNS answers generated based on client's IP address/subnet, addresses within the same subnet will receive the same domain name resolution answers from the authoritative server or cache because they are in the same subnet in Vavrusa, col. 4 line 54 to col. 5 line 11).

With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 1.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 1.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 2.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 2.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 4.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 4.


Claims 3, 6, 7, 11, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vavrusa et al. (US 10,033,692) in view of He et al. (US 2015/0058403 A1), and further in view of Huque et al. (US 2018/0375716 A1).

With respect to claim 3, Vavrusa discloses: the method according to claim 1, before the recursive DNS server determines the IP address of the domain name to be resolved according to the pre-stored association relation, further comprising:
determining, by the recursive DNS server, an identifier of the authoritative DNS server corresponding to the domain name to be resolved according to the domain name to be resolved (i.e., recursive DNS nameserver resolves domain name to at least IP address of authoritative name server within records in Vavrusa, col. 2 line 53-67 and col. 3 lines 1-42).
Vavrusa discloses supporting EDNS-Client-Subnet (ECS) allowing for client IP address to query specific DNS answers that can be cached corresponding to the client IP address subnet (col. 4 line 54 to col 5 line 11).  Vavrusa and He do(es) not explicitly disclose the following.  Huque, in order to increase resiliency by distributing responsibility of DNS resolution among corresponding cached records received from plurality of authoritative DNS servers (¶0030), discloses:
obtaining, by the recursive DNS server, the association relation according to the identifier of the authoritative DNS server (i.e., proactively acquire extended cached records according to specified zone authoritative server in Huque, ¶0072, ¶0090).
Based on Vavrusa in view of He, and further in view of Huque, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Huque to improve upon those of Vavrusa in order to increase resiliency by distributing responsibility of DNS resolution among corresponding cached records received from plurality of authoritative DNS servers.

With respect to claim 6, Vavrusa discloses supporting EDNS-Client-Subnet (ECS) allowing for client IP address to query specific DNS answers that can be cached corresponding to the client IP address subnet (col. 4 line 54 to col 5 line 11).  Vavrusa and He do(es) not explicitly disclose the following.  Huque, in order to increase resiliency by distributing responsibility of DNS resolution among corresponding cached records received from plurality of authoritative DNS servers (¶0030), discloses: the method according to claim 1, wherein:
resolution requests of multiple types of domain names to be resolved are received by the recursive DNS server, and the domain names to be resolved are assigned with IP addresses by different authoritative DNS servers (i.e., DNS records received by more than one zone authoritative DNS servers are stored in a cache divided by zones corresponding to the authoritative DNS servers in Huque, ¶0090); and
data transmission exists between the recursive DNS server and multiple authoritative DNS servers, and association relations from the multiple authoritative DNS servers are stored in the recursive DNS server. (i.e., resolution of Domain names distributed among a plurality of zone authoritative name servers in Huque, ¶0030).
Based on Vavrusa in view of He, and further in view of Huque, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Huque to improve upon those of Vavrusa in order to increase resiliency by distributing responsibility of DNS resolution among corresponding cached records received from plurality of authoritative DNS servers.

With respect to claim 7, Vavrusa discloses supporting EDNS-Client-Subnet (ECS) allowing for client IP address to query specific DNS answers that can be cached corresponding to the client IP address subnet (col. 4 line 54 to col 5 line 11).  Vavrusa and He do(es) not explicitly disclose the following.  Huque, in order to increase resiliency by distributing responsibility of DNS resolution among corresponding cached records received from plurality of authoritative DNS servers (¶0030), discloses: the method according to claim 6, wherein the association relations are respectively stored by the recursive DNS server according to the different authoritative DNS servers (i.e., DNS records in cache are stored corresponding to a zone for which zone authoritative name servers are responsible for in Huque, ¶0090).
Based on Vavrusa in view of He, and further in view of Huque, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Huque to improve upon those of Vavrusa in order to increase resiliency by distributing responsibility of DNS resolution among corresponding cached records received from plurality of authoritative DNS servers.

With respect to claim 11, Vavrusa discloses: the method according to claim 9, wherein the recursive DNS server stores the association relation between the domain name to be resolved, the IP address of the domain name to be resolved and the set of the IP address segments comprises:
adding, by the recursive DNS server, the domain name to be resolved and the IP address of the domain name to be resolved after the set of IP address segments, if the set of IP address segments has been stored (i.e., instead of responding with the cached answer for a given domain and origin server, a query from a different subnet will be transmitted to the authoritative DNS server with the ECS option including the requesting terminal's IP address/segment/subnet in Vavrusa, col. 5 lines 1-11);
or adding, by the recursive DNS server, the set of the IP address segments first, and then adding, by the recursive DNS server, the domain name to be resolved and the IP address of the domain name to be resolved after the set of IP address segments, if the set of IP address segments has not been stored (i.e., DNS servers are queried with ECS options, the query includes the client's IP address/subnet, the domain to resolve in Vavrusa, col. 4 lines 54-67).
Vavrusa further discloses supporting EDNS-Client-Subnet (ECS) allowing for client IP address to query specific DNS answers that can be cached corresponding to the client IP address subnet (col. 4 line 54 to col 5 line 11). Vavrusa and He do(es) not explicitly disclose the following.  Huque, in order to increase resiliency by distributing responsibility of DNS resolution among corresponding cached records received from plurality of authoritative DNS servers (¶0030), discloses: querying, by the recursive DNS server, the association relation of the authoritative DNS server which has been locally cached in the recursive DNS server according to an identification information of the authoritative DNS server (i.e., proactively acquire extended cached records according to specified zone authoritative server in Huque, ¶0072, ¶0090).
Based on Vavrusa in view of He, and further in view of Huque, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Huque to improve upon those of Vavrusa in order to increase resiliency by distributing responsibility of DNS resolution among corresponding cached records received from plurality of authoritative DNS servers.

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 3.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 3.

With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 6.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 6.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 7.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 7.


Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vavrusa et al. (US 10,033,692) in view of He et al. (US 2015/0058403 A1), and further in view of Nelson et al. (US 2006/0031319 A1).

With respect to claim 5, Vavrusa discloses supporting EDNS-Client-Subnet (ECS) allowing for client IP address to query specific DNS answers that can be cached corresponding to the client IP address subnet (col. 4 line 54 to col 5 line 11).  Vavrusa and He do(es) not explicitly disclose the following.  Nelson, in order to improving confidence and efficiency in identifying and associating IP addresses with hierarchical test the IP address subnets or classes (¶0035), discloses: the method according to claim 1, wherein the IP address segments in the set of IP address segments are B-type IP address segments (i.e., class B of a client’s IP address for lookup and association for a relationship in Nelson, figs. 7, ¶0080).
Based on Vavrusa in view He, and further in view of Nelson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nelson to improve upon those of Vavrusa in order to improving confidence and efficiency in identifying and associating IP addresses with hierarchical test the IP address subnets or classes.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 5.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sherman Lin
5/7/2022

/S. L./Examiner, Art Unit 2447

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447